                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMGEN INC., et al.,                                  )
                                                     )
                Plaintiffs,                          )
                                                     )   2:17-cv-01235
                        V.                           )
                                                     )
MYLAN INC., et al.,                                  )
                                                     )
                Defendants.                          )


                                          OPINION


Mark R. Hornak, United States District Judge

       Amgen, Inc. ("Amgen") alleges that Mylan, Inc. ("Mylan") infringes two of its patents:

U.S. Patent No. 9,643,997 (the '"997 Patent") and U.S. Patent No. 8,273,707 (the '"707 Patent").

The parties dispute multiple claim terms in both patents. The parties have submitted proposed

constructions for the terms and the matter has been fully briefed. (ECF Nos. 100, 106, 110, 114,

130, 132). The Court heard argument on the parties' positions on September 21, 2018 and the

matter is now ripe for disposition.

       I.      BACKGROUND

       Amgen produces Neulasta® and a family of related FDA-approved pharmaceuticals that

are used to prevent infection in cancer patients receiving immunosuppressive anti-cancer drugs.

The active ingredient in some of these pharmaceutical products is pegfilgrastim, a modified form

of the protein filgrastim. Filgrastim itself is a modified form of the naturally occurring

glycoprotein granulocyte-colony stimulating factor ("G-CSF"). G-CSF stimulates the production

of certain white blood cells known as neutrophils. These cells are an essential component of the



                                              - 1-
human immune response to pathogens. Patients undergoing chemotherapy for the treatment of

cancer commonly experience a reduction of their white blood cell count as a side effect of the

treatment. This condition-neutropenia-leaves these patients particularly susceptible to life-

threatening infections. By stimulating the production of neutrophils, G-CSF can reduce the risk

of these infections.

        Filgrastim, the precursor to pegfilgrastim, is conventionally produced by inserting the

gene (i.e., the DNA) that encodes G-CSF into a bacterial cell. These cells are then grown on an

industrial scale and are stimulated to begin producing the protein through the cells' natural

mechanisms. Though these micro protein "factories" can work scientific wonders, they can also

make mistakes. The desired protein is often produced along with other native bacterial proteins,

and these cellular products aggregate in insoluble or semi-soluble inclusion bodies within the

cells. The desired proteins are also often misfolded during their synthesis, rendering them

ineffective. Accordingly, the produced filgrastim must be further isolated and purified before it

can be utilized as a pharmaceutical product.

       The patents in suit are both generally directed to these protein purification techniques.

The following simplified description of these processes is provided for background purposes

only. Additional technical detail will be provided in context of the individual patents. In

simplified terms, proteins are three-dimensional biological structures that are composed of chains

of individual units called amino acids. To obtain their functional three-dimensional shape, chains

of amino acids fold up on themselves. The target proteins that the genetically modified bacteria

produce are often misfolded and tangled up with other proteins and other cellular debris within

the bacterial cells themselves. These masses are known as "inclusion bodies," and are roughly

akin to balls of yam with the target proteins interspersed within. The bacterial cells must first be



                                                - 2-
broken open, or "lysed," to obtain these inclusion bodies. Chemicals are then applied to

"solubilize," or dissolve, the components of the inclusion bodies, including the target proteins.

Continuing the yam ball analogy, this step would be like untangling the threads of yam making

up the yam ball. At this point, the target proteins are unfolded chains of amino acids, as if they

were straightened-out threads of yarn.

       Other chemicals are then added to the solution that cause the protein to "refold" into its

active, functional three-dimensional shape. However, the proteins themselves are still in solution,

now known as a "refold solution," with other proteins from the inclusion bodies, cellular debris,

and other contaminants. The targeted threads of the yam ball have been folded (or "knotted

into") their desired shape, but the rest of the yarn ball is still floating around with them. These

other components must be removed, and this is accomplished by taking advantage of regions of

the target proteins that have affinities for materials with certain chemical properties.

       Column chromatography is a common technique that is employed for this purification

step. In simplified terms, a column is packed with a "separation matrix," which is often a solid

resin that contains regions that chemically attract regions of the target proteins. Solutions may be

introduced into the top of the column and flow downward, contact the separation matrix, and

flow out of the column. As the refold solution flows past the separation matrix, the proteins

"stick" to the matrix as the rest of the refold solution-which contains the contaminants and

other materials-flows out of the column to be collected and discarded. Some of the

contaminants will nonetheless stick to the separation matrix. Thus, a "washing buffer" is applied,

which is designed to wash away the remaining contaminants as it flows out of the column while

preserving the attractive forces between the target proteins and the separation matrix. At this

point, ideally, only the targeted proteins remain stuck to the separation matrix. An "elution"



                                                 - 3-
solution is then applied to the separation matrix. This solution is designed to "un-stick" the target

proteins from the separation matrix and carry the target proteins out of the column. As this

solution flows out of the column, it is collected. This collected solution is the "elution pool," and

ideally it will contain the functional, correctly folded, target proteins without the contaminants.

Additional purification steps may be needed before the targeted proteins are suitably pure for

therapeutic use.

         The '997 Patent, entitled "Capture Purification Processes for Proteins Expressed in a

Non-Mammalian System" issued on May 9, 2017. The '707 Patent, entitled "Process for

Purifying Proteins" issued on September 25, 2012. Amgen was the applicant, and is the current

assignee, of both patents.

         Mylan produces generic versions of brand-name pharmaceuticals. Amgen accuses Mylan

of seeking FDA approval for a biosimilar version of the active ingredient in the Neulasta® family

of products, pegfilgrastim. The parties' current dispute centers around Mylan's allegedly

infringing purification processes. Mylan argues that its purification processes do not infringe the

claims of Amgen's asserted patents and has moved for a judgment on the pleadings pursuant to

Fed. R. Civ. P. 12(c). (ECF No. 79). 1 The parties have proposed five terms in the '997 Patent and

four terms in the '707 Patent for construction. 2




1
  In the briefing directed to the Motion for Judgment of the Pleadings, both parties advanced arguments related to
the construction of disputed terms of the '707 Patent. (ECF Nos. 80, 81, 86, 87, 95, 97). The resolution of these
claim construction disputes could be, in the Court's estimation, dispositive of several considerations in that Motion.
The Court thus determined that resolution of the Motion was inappropriate prior to the Court's construction of the
disputed claim terms, and therefore dismissed the Motion without prejudice and subject to its reassertion following
the Court's construction of the disputed terms. (ECF No. 170).

2
  The parties had previously disputed an additional term in the '707 Patent but have since entered into a joint
stipulation regarding the construction of that specific term. (ECF Nos. 158, 161 ). The Court, having concluded that
the parties' joint position with respect to the jointly proposed construction was supported by the intrinsic evidence,
approved and adopted the parties' joint stipulation. (ECF No. 162).

                                                        - 4-
       II.     LEGAL STANDARD

       Claim construction is a matter of law that is to be exclusively determined by the Court.

Markman v. Westview Instruments, Inc., 517 U.S. 370, 384 (1996). A district court must construe

a claim term when the parties present a "fundamental dispute regarding the scope" of the term.

02 Micro Int'! Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1361-63 (Fed. Cir.

2008). The purpose of claim construction is to "give meaning to the limitations actually

contained in the claims" and not to "obviate factual questions of infringement and validity" by

redefining claim language or reading in limitations. Am. Pile driving Equip. Inc. v. Geoquip, Inc.,

637 F.3d 1324, 1331 (Fed. Cir. 2011). But, though claim construction should not "obviate"

factual determinations related to infringement or validity, claim construction is always the first

step of any infringement or validity contention. See State Contracting & Eng 'g Corp. v.

Condotte Am., Inc., 346 F.3d 1057, 1068 (Fed. Cir. 2003).

       Claim construction begins with an analysis of the claims themselves and their language.

Scanner Techs. Corp. v. !COS Vision Sys. Corp., 365 F.3d 1299, 1303 (Fed. Cir. 2004). The

words of a claim "are generally given their ordinary and customary meaning" which is "the

meaning that the term would have to a person of ordinary skill in the art in question at the time of

invention." Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en bane). But

claim terms "must be construed in light of the specification and prosecution history, and cannot

be considered in isolation." GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1308-

09 (Fed. Cir. 2014) (citing Phillips, 415 F.3d at 1313). That is, "the person of ordinary skill in

the art is deemed to read the claim term not only in the context of the particular claim in which

the disputed term appears, but in the context of the entire patent, including the specification."

Phillips, 415 F.3d at 1313. At times, the ordinary meaning of the claim terms is so apparent that



                                               - 5-
detailed construction and analysis is unnecessary. Id at 1314. But, more often, this meaning is

"not immediately apparent" and thus courts "look[] to the sources available to the public that

show what a person of skill in the art would have understood disputed claim language to mean."

Id (quoting lnnova!Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116

(Fed. Cir. 2004)).

       "The specification is the single best guide to the meaning of a disputed claim term and is,

thus, the primary basis for construing the claims." Trustees of Columbia Univ. in City of N. Y v.

Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016) (quoting Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Phillips, 415 F.3d at 1315) (internal quotation marks

omitted). But, limitations from the specification are generally not to be read into the claims. See,

e.g., Comark Commc 'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998); Intel Corp.

v. U.S. Int'! Trade Comm'n, 946 F.2d 821,836 (Fed. Cir. 1991) ("[W]here a specification does

not require a limitation, that limitation should not be read from the specification into the

claims.") (emphasis in original). And, though a specification will often describe particular and

specific embodiments of an invention, claims should generally not be construed to be limited to

those embodiments. See Nazomi Commc 'ns, Inc. v. ARM Holdings, PLC, 403 F.3d 1364, 1369

(Fed. Cir. 2005).

       Finally, courts may consider extrinsic evidence, such as expert testimony, dictionaries,

and treatises, but "such evidence is generally of less significance than the intrinsic record."

VirnetX Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1316 (Fed. Cir. 2014) (citing Phillips, 415 F.3d

at 1317). Further, this extrinsic evidence cannot be "used to contradict claim meaning that is

unambiguous in light of the intrinsic evidence." Phillips, 415 F.3d at 1324.




                                                - 6-
       III.    DISCUSSION

       The '997 Patent

       The '997 Patent is entitled "Capture Purification Processes for Proteins Expressed in a

Non-Mammalian System" and issued on May 9, 2017. Amgen was the applicant for the patent

and the current assignee. The '997 Patent generally discloses a simplified protein purification

process.'997 Patent at 1:56-60. Non-mammalian cells, such as microbial cells, can be genetically

engineered to produce proteins. Id. at 3:65-67. These organisms will typically deposit the

proteins in large insoluble aggregates called inclusion bodies. Id. at 4:1-3. The expressed

proteins in these inclusion bodies are typically unfolded or misfolded, and thus not

therapeutically useful. Id. at 12:27-32. Accordingly, the proteins must be isolated from the cells

that produce them, purified, and refolded into their correct three-dimensional configuration

before they are viable for use as a pharmaceutical product or precursor. Id.

       The '997 Patent teaches such a purification process that is purportedly more efficient than

processes that were known in the art. In one embodiment, the microbial cells are stimulated to

produce, or express, the proteins of interest. '997 Patent at 13 :9-20. These cells are then lysed to

break apart the cells and release the target proteins of interest (often entangled in inclusion

bodies). Id. at 13:33-36. The protein is then separated from the lysis pool by employing

conventional methods, such as centrifugation, to isolate the protein of interest. Id. at 13 :48-56.

The expressed protein is then solubilized in solubilization solution. Id. at 13:65-14:3. The

function of the solubilization solution is to solubilize and denature the expressed protein so that it

can be later refolded into a suitable configuration. Id. This refolding is accomplished by forming

a refold solution, which comprises the solubilization solution, solubilized protein, and a refold

buffer that is chosen, based on the protein of interest, to shift the thermodynamics of the solution



                                                 - 7-
to encourage proper protein folding. Id. at 14:27-40. The refold solution is then applied to a

separation matrix. Id. at 15 :23-30. The expressed protein interacts with the separation matrix,

and then a wash buffer is applied to the matrix to preserve these interactions and to wash away

contaminants and other impurities from the separation matrix. Id. at 16: 1-4. The target protein is

then eluted from the separation matrix by applying an elution solution, which promotes the

release of the protein from the separation matrix. Id. at 16:19-23. In contrast to prior art

methods, the '997 Patent teaches that the refold solution can be applied directly to the separation

matrix without intervening steps such as dilution of the refold solution or removing other

components of the refold solution that may reduce the ability of the expressed protein to

associate with the separation matrix. Id. at 15:50-67. According to the '997 Patent, this results in

a more efficient process that conserves time and resources. Id.

       A patent in the same family as the '997 Patent was construed in the Northern District of

California by Judge Seeborg in Amgen Inc. v. Sandoz Inc., No. 14-cv-04741, 2016 WL 4137563

(N.D. Cal. Aug. 4, 2016). (construing U.S. Patent No. 8,940,878 (the '"878 Patent")). The '878

Patent shares a specification with the '997 Patent that is identical in all material aspects. The

Sandoz court construed two of the five terms disputed in this case, and also construed a term that

is nearly identical to one of the terms disputed in this case. Mylan asks this Court to adopt the

constructions of the Sandoz court of each such claim. Mylan offers several arguments as to why

Amgen should be precluded from challenging the constructions of the Sandoz court, namely, that

Amgen was a party to the previous action, that Amgen failed to appeal adverse constructions,

and that Amgen should not be allowed to now assert that certain terms require a construction

when they did not so assert in Sandoz. While the Court is mindful of the importance of




                                                - 8-
uniformity in patent claim term interpretation, see Markman, 517 U.S. at 390, the Court does not

agree with Mylan's arguments.

           A. Amgen is not collaterally estopped from asserting the claim construction
              arguments that they present in this case.

       The Federal Circuit applies the law of the regional circuit in determining whether

collateral estoppel applies to another district court's claim construction. See RF Del., Inc. v. Pac.

Keystone Techs., Inc., 326 F.3d 1255, 1261 (Fed. Cir. 2003). Under Third Circuit law, in order

for collateral estoppel to apply, a party must demonstrate that "(1) the identical issue was

previously adjudicated; (2) the issue was actually litigated; (3) the previous determination was

necessary to the decision; and (4) the party being precluded from re litigating the issue was fully

represented in the prior action." Jean Alexander Cosmetics, Inc. v. L 'Orea! USA, Inc., 458 F.3d

244, 249 (3d Cir. 2006) (internal quotations omitted). The Third Circuit also considers whether

the party being precluded "had a full and fair opportunity to litigate the issue in question in the

prior action" and "whether the issue was determined by a final and valid judgment." Id. (quoting

Sebrowski v. Pittsburgh Press Co., 188 F.3d 163, 169 (3d Cir. 1999); Nat'! R.R. Passenger Corp.

v. Pa. Pub. Utility Comm 'n, 288 F.3d 519, 525 (3d Cir. 2002)).

       Following the Northern District of California's Markman claim construction Order, the

defendant Sandoz moved for, and was granted, summary judgment of non-infringement. Amgen

Inc. v. Sandoz Inc., 295 F. Supp. 3d 1062, 1071 (N.D. Cal. 2017). Amgen filed an appeal with

the Court of Appeals for the Federal Circuit on February 12, 2018, currently pending on the

Federal Circuit's docket as No. 18-1551. Amgen appealed the construction of the "washing" and

"eluting" elements of Claim 7 of the '878 Patent, (Amgen Appeal Br. at 3, ECF No. 111-12),

because these terms were essential to the Sandoz court's grant of summary judgment. Mylan

contends that Amgen 's decision to only appeal these claim construction rulings from the Sandoz


                                                - 9-
order effectively operates as a waiver of any claim construction arguments that Amgen now

advances as to non-appealed constructions.

        As a preliminary matter, the claim construction rulings that Amgen appealed are not final

judgments and are thus not preclusive in this Court. See Phil-Insul Corp. v. Airlite Plastics Co.,

854 F.3d 1344, 1357-58 (Fed. Cir. 2017) (explaining that "the claim constructions became final

when we affirmed them on appeal.") (emphasis added). By implication, claim constructions that

are subject to a pending appeal are not final. 3 For this reason, see Nat'! R.R. Passenger Corp.,

288 F.3d at 525, the Court will treat the Sandoz court's constructions of the "washing" and

"eluting" terms as persuasive, but not binding, authority.

             B. Amgen is not precluded from asserting, nor has it waived, arguments relating to
                the construction of "under conditions suitable for the protein to associate with the
                matrix."

        The Court concludes that Amgen's "decision" to not appeal the construction of "under

conditions suitable for the protein to associate with the matrix" is also not preclusive, nor does it

operate as a waiver, because this construction was not "necessary to" the summary judgment

decision. See L 'Orea!, 458 F.3d at 239. The final judgment in the Sandoz case was grounded in

the determination that the washing and eluting steps must be distinct and sequential in the

process claimed by the '878 Patent, and that Sandoz's accused process did not meet these

limitations. Sandoz, 295 F. Supp. 3d at 1069. And, at any rate, Amgen could not have appealed

this construction because, as discussed, it was not necessary to the Sandoz court's summary

judgment decision. See Personalized User Model, LLP v. Google Inc., 797 F.3d 1341, 1350 (Fed.

3
  Mylan cites to Nestle USA, Inc. v. Steuben Foods, Inc., 884 F.3d 1350 (Fed. Cir. 2018) and Sightsound Techs, LLC
v. Apple Inc., 809 F.3d 1307, 1316 (Fed. Cir. 2015) to assert that Amgen has waived its opportunity to argue for
claim constructions contrary to what was construed by the Sandoz court. In the Court's estimation, these cases are
inapposite because the Sandoz appeal is still pending. Nestle held that a party was estopped from raising arguments
in an appeal after the Federal Circuit had already rejected those arguments in a related patent in an earlier appeal.
Nestle, 884 F.3d at 1351-52. Sightsound dealt with the construction of two related patents in the same pending
appeal. 809 F.3d at 1316. It makes sense that the Federal Circuit would want to decide the issues consistently within
the same action.

                                                       - 10-
Cir. 2015) (holding that the Federal Circuit lacked jurisdiction to review a district court's claim

construction that did not affect the merits of the infringement controversy between the two

parties in the appeal).

        Mylan also cites TM Patents, L.P. v. International Business Machines Corporation, for

the proposition that a party that "cuts off his right to review" a claim construction "cannot

complain that the question was never reviewed on appeal" and that said construction remains

preclusive. 72 F. Supp. 2d 370, 378 (S.D.N.Y. 1999). To the extent that this case is persuasive

authority, the Court does not believe it governs the disposition of this matter. First, TM Patents

dealt with a situation wherein a party to the previous action settled the case, and in this sense,

chose to forego further review of the court's claim construction. Id. Here, several claim

constructions from the Sandoz matter have been appealed, but by choosing to appeal these and

not others, Amgen has not "cut off' its right to appellate review. As explained, this was not a

true "choice" by Amgen, as it could not have appealed constructions that were not necessary to

the Sandoz court's summary judgment decision. Second, TM Patents is not binding on this

Court, and its conclusions and reasoning have been criticized by other district courts. 4 Finally,

the Federal Circuit later ruled in RF Delaware that collateral estoppel did not apply in a case

where another district court issued a claim construction order and that case settled prior to the

court ruling on a pending summary judgment motion. 326 F.3d at 1260-61 ("We conclude that

collateral estoppel does not apply in the present case because judgment, much less final

judgment, was ever entered[.]"). This undercuts one of the TM Patents court's justifications for

granting the prior court's claim construction order preclusive effect, and further calls into

question whether TM Patents remains good law. Cf TM Patents, 72 F. Supp. 2d at 379

4
 See, e.g., Powervip, Inc. v. Static Control Components, Inc., No. 1:08-CV-382, 2011 WL 2669059, at *6 (W.D.
Mich. July 6, 2011); Kollmorgen Corp. v. Yaskawa Elec. Corp., 147 F. Supp. 2d 464,467 (W.D. Va. 2001); Graco
Children's Prods., Inc. v. Rega/a Int'/, LLC, 77 F. Supp. 2d 660, 663 (E.D. Pa. 1999).

                                                   - 11-
(concluding that claim construction orders were effectively "final" judgments such that collateral

estoppel could apply).

           As the Court sees it, Mylan is asking the Court to find that Amgen has "waived" any

arguments for the construction of "under conditions suitable for the protein to associate with the

matrix" based on another district court's construction of the term in a related (but different)

patent in an unrelated infringement litigation. The final judgment in that case is currently on

appeal, and Amgen could not have appealed this particular claim construction. The Court

concludes that waiver is not appropriate here. This is not, as Mylan argues, giving Amgen a

"second bite at the apple." (Mylan Br. at 10). While Amgen is proposing the same constructions

before this Court as it advanced before the Sandoz court, 2016 WL 4137563 at *15-*16, the

reality is that Amgen had not finished the first bite of the apple.

                C. Amgen has not waived its opportunity to argue for the construction of certain
                   claim terms based on its decision to not submit constructions for those terms in
                   the Sandoz matter.

           Neither party in the Sandoz matter sought a construction for the term "forming a refold

solution comprising the solubilization solution and a refold buffer." And, in the Sandoz matter,

Amgen did not identify the following terms for construction: "solubilization solution;"

"separation matrix;" 5 and "buffer." Citing Sage Products, Inc. v. Devon Industries, Inc., 126 F.3d

1420, 1423 (Fed. Cir. 1997), Mylan argues that Amgen cannot now argue that these terms

require a construction in this case. (Mylan Resp. Br. at 10). In the Court's estimation, Sage

Products does not provide support for the proposition that Mylan advances. That case appears to

stand for the rather uncontroversial position that, absent some indication from the patentee to the

contrary, the plain and ordinary meaning of claim terms control. Sage Prods., 126 F.3d at 1423.

And, that case was a direct appeal from a district court's judgment. The Federal Circuit held only

5
    This term is likewise not in dispute here.

                                                 - 12-
that it would not review novel claim constructions on appeal that were not presented to the trial

court. Id. at 1426. It did not hold that a party could not present constructions for terms that were

not construed in an earlier, unrelated action in another district court. Further, there are different

accused processes at issue here. In the Sandoz matter, the terms above were not in dispute and

thus did not require a construction. As the Federal Circuit has stated:

                  Claim construction is a matter of resolution of disputed meanings
                  and technical scope, to clarify and when necessary to explain what
                  the patentee covered by the claims, for use in the determination of
                  infringement. It is not an obligatory exercise in redundancy.

         U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). The

implication from this pronouncement is that neither litigants nor the courts are expected or

required to identify claim terms for construction that are not in dispute or not material to an

infringement determination. See also 02 Micro, 521 F.3d at 1362 ("[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent's asserted claims."); Vivid

Techs., Inc. v. Am. Sci. & Eng 'g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999) ("[O]nly those terms

need be construed that are in controversy, and only to the extent necessary to resolve the

controversy."). Amgen is thus not precluded from seeking construction for these terms in this

action. In light of a different accused process, 6 certain claim terms may now be material to the

infringement determination where before they were not. Amgen is not prejudiced here for its not

raising every possibly disputed claim term in the Sandoz case in light of all possibly infringing

processes in a prior action involving only one such process.

6
  Mylan suggests in its briefing that this would run afoul of the Federal Circuit pronouncement that claims are to be
construed "without reference to the accused device." See Mylan Surreply Br. at 2, ECF No. 130 (citing SRI Int'/ v.
Mitsushita Elec. Corp. of Am., 775 F.2d 1107, 1118 (Fed. Cir. 1985)). This is incorrect. SRI teaches that the accused
device is not to be considered or consulted when determining the meaning of the claims; it does not state that the
accused device/process cannot influence the determination of what claims are material and/or disputed in a
particular infringement determination. It appears plain to the Court that the specific features of a particular allegedly
infringing product or process would set the contours of the disputes for litigation, including which claim terms are in
dispute and require construction. The Court is aware of no rule of law that holds, or even suggests, that this is
improper.

                                                         - 13-
       For the foregoing reasons, the Court will not treat the Sandoz court's claim constructions

as binding and/or preclusive. The Court also holds that Amgen has not waived any arguments

based upon its decision to not propose constructions for certain terms in the Sandoz action, or its

decision to not appeal certain claim constructions from the Sandoz case. However, the Court

recognizes the importance of uniformity in the interpretation of claim terms across related

patents. Nestle, 884 F.3d at 1352; see also Markman, 517 U.S. at 390. Accordingly, the Sandoz

court's claim construction order will be treated "as persuasive authority" and the Court will

"provide [it] the deference provided any legal holding by a respected colleague." See CoStar

Realty Info., Inc. v. CIVIX-DDI, LLC, No. 12 C 4968, 2013 U.S. Dist. LEXIS 135448, at *24

(N.D. Ill. Sept. 23, 2013).

       1.   "forming a refold solution comprising the solubilization solution and a refold
            buffer"

               Amgen's Proposed Construction: mixing the solution comprising
               the solubilized protein and one or more of a denaturant, a
               reductant, and a surfactant with a pH-buffered solution comprising
               one or more of a denaturant, an aggregation suppressor, a protein
               stabilizer, and a redox component providing the conditions for the
               protein to refold into its biologically active form

               Mylan's Proposed Construction: plain and ordinary meaning, no
               construction necessary

       This disputed term appears in Step (b) of Claim 9 of the '997 Patent. The Court disagrees

with Mylan's contention that construction of this term is not necessary because the scope of the

term is fundamentally in dispute. 02 Micro, 521 F.3d at 1362-63. The fundamental disputes are

the composition and identity of the solubilization solution, as well as the composition of the

refold buffer. The scope of this claim may be substantially broader or narrower depending on

how "the solubilization solution" and the "refold buffer" are defined. The breadth of these terms

will likely be material to an infringement analysis.

                                                - 14-
             a. Solubilization Solution

        Parties disagree whether "the solubilization solution" in the disputed term refers to the

solubilization solution that is formed in Step (a) of Claim 9. 7 Amgen, in its reply brief,

recognizes that "a solubilization solution" in Step (a) provides the antecedent basis for "the

solubilization solution" in Step (b). (Amgen Reply Br. at 12, ECF No. 114). The parties disagree

about whether a strict identity of the two solutions is required. Amgen argues that additional

components (notably, the "expressed protein" that is solubilized in the solution) may be added to

the solubilization between Step (a) and Step (b), and also that certain components of the solution

may be diluted or removed. In Amgen's view, because the "solubilization solution" is introduced

in Step (a) as "comprising one or more" of a denaturant, reductant, and surfactant, '997 Patent at

22:39-43, as long as the solution continues to comprise at least one of those components, it is

the "same" solubilization solution.

        The Court does not agree and concludes that "the solubilization solution" in Step (b) of

Claim 9 must refer to the same solubilization solution used to solubilize the protein in Step (a).

First, the definite article "the" is used to introduce the solubilization solution in Step (b) of Claim

9, and "[ s]ubsequent use of the definite article "the" or "said" in a claim refers back to the same

term recited earlier in the claim." Wi-LAN, Inc. v. Apple Inc., 811 F.3d 455,462 (Fed. Cir. 2016).

Amgen is correct, based on a plain reading of the claim, that Step (a) does not require that a

"solubilization solution" that is utilized in that step must have all of the listed components. That

is, any particular "solubilization solution" need only have one of a denaturant, reductant, or

surfactant to be a "solubilization solution," and can also be comprised of any number of

additional components. But once a particular solubilization solution is utilized in Step (a) to


7
  This step reads "(a) solubilizing the expressed protein in a solubilization solution comprising one or more of the
following: (i) a denaturant; (ii) a reductant; and (iii) a surfactant; ... " '997 Patent at 22:39--43.

                                                       - 15-
solubilize the protein, any further introduction of "the solubilization solution" must necessarily

refer to that particular solution that was utilized in Step (a) to solubilize the protein. If

components were removed from a particular solubilization solution that was utilized in Step (a),

it would no longer be the same solution being referred to in Step(b ). The patentee chose to refer

to "the solubilization solution" in subsequent recitations of the term, meaning that it must refer

back to some particular solubilization solution.

       The specification also provides no basis for the construction that Amgen proposes.

Amgen cites to portions of the specification that purportedly teach "dilut[ing]" the solubilization

solution when forming the refold solution. See '997 Patent at 19:25-27 ("[T]he protein solution

was diluted in to a refold buffer . . . . "); id. at 20:48-50 (similar). Amgen misreads the

specification with respect to these examples and embodiments. Diluting the solution in to the

refold buffer does not suggest that components of the solubilization solution may be removed

from the solution prior to forming the refold solution. Diluting one solution "in to" another, in

that context, is synonymous with "mixing." That is, when one solution mixes with another, the

concentrations of the components of each solution will be reduced, i.e., diluted, in the resulting

solution because of the increased volume and presence of other solutes. But this does not suggest

that the solubilization solution or its components may otherwise be altered prior to forming the

refold solution. Amgen has not identified any intrinsic evidence to support such a broadening

construction.

       Amgen also makes much ado about the fact that "the solubilization solution" will now

contain the protein solubilized in Step (a). This, in their view, justifies their position that two

solutions in Step (a) and Step (b) need not be the same. The Court does not agree. Claim 9 Step

(b) states that the "refold solution" "compris[es} the solubilization solution and a refold buffer ..



                                                - 16-
." '997 Patent at 22:44-50 (emphasis added). Because the open-ended "comprising" is used to

enumerate the components of the refold solution, additional components, such as the now-

solubilized protein, can be present in the resulting solution. See generally Smith & Nephew, Inc.

v. Ethicon, Inc., 276 F.3d 1304, 1311 (Fed. Cir. 2001). In summary, the Court concludes that

"the solubilization solution" refers to the solubilization solution formed in Claim 9, Step (a).

There is insufficient support in the '997 Patent claims and specification to depart from this

natural and plain reading of the claim language.

           b. Refold Buffer

       Mylan argues that Amgen attempts to "redefine" the term "buffer" with its proposed

construction. (Mylan Opening Br. at 18). Amgen's own expert states that "the word "buffer"

refers to a solution that resists changes in pH, but the same term is also commonly used in the art

to refer to liquid preparations in biochemistry generally, regardless of whether such a preparation

resists pH changes." (Willson Dec.    1 44,   ECF No. 108). The claim language itself explicitly

defines the "refold buffer" as a solution "comprising one or more of the following: (i) a

denaturant; (ii) an aggregation suppressor; (iii) a protein stabilizer; and (iv) a redox component."

'997 Patent at 22:45-50.

        A patentee may act as its own lexicographer and redefine claim terms in the

specification, but must "clearly express an intent to redefine the term." Thorner v. Sony

Computer Entm 't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). But, "[t]he standards for

finding lexicography are ... exacting." Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367,

13 71 (Fed. Cir. 2014 ). The Court concludes that such standards have not been met here. The

'997 Patent specification speaks to the function of the "buffering component" of the refold

solution, '997 Patent at 15:5-7, but does not, explicitly or otherwise, attempt to assign anything



                                                - 17-
other than the ordinary meaning to the word "buffer." However, this is not the end of the inquiry.

Disputed claim terms must be given their meaning in the context of the entire patent as an

integrated instrument, and "the specification is always highly relevant" to this determination.

Trustees o_f Columbia Univ., 811 F.3d atl363-66 (quoting Phillips, 415 F.3d at 1315). So, the

question is what a person of ordinary skill in the art would understand the term "refold buffer" to

mean in the context of the entire patent.

       In Amgen's view, a skilled artisan reading the '997 Patent would understand that the

"refold buffer" would be a pH-buffered solution. Its main intrinsic support comes from column

15, lines 5-7 of the '997 Patent specification, which state "[t]he function of the buffer

component of the refold solution is to maintain the pH of the refold solution and can comprise

any buffer that buffers in the appropriate pH range." But it does not follow that a functional

description of the "buffering component" must limit the "refold buffer" as a whole because the

claim at issue does not list a "buffering component" as a component of the "refold buffer." The

components of the buffer are listed in the claim language itself, and only a "denaturant,"

"aggregation suppressor," "protein stabilizer," and a "redox component" are provided. '997

Patent at 22:44-50. Certainly a "refold buffer," based on this claim language using the open-

ended "comprising" term, can include a "buffering component." See Smith & Nephew, 276 F.3d

at 1311. But the "refold buffer" does not require a "buffering component" to be considered a

"refold buffer." In fact, because the "refold buffer" is described as "comprising one or more of

the following," id. at 22:45, a solution containing only a denaturant, only an aggregation

suppressor, only a protein stabilizer, only a redox component, or some combination thereof,

would nonetheless be a "refold buffer" as claimed in Claim 9. Furthermore, Amgen has not

identified any portion of the specification that indicates that the refold buffer is required to



                                               - 18-
"maintain the pH of the refold solution," even if the stated function of the unclaimed "buffering

component" is to do so. Nor is the Court persuaded that "buffer component" is merely

synonymous with "refold buffer." "[W]hen different words are used in a patent, it is presumed

that they carry different meanings." Novartis Pharms. Corp. v. Actavis, Inc., No. 12-366, 2013

WL 6142747, at *5 (D. Del. Nov. 21, 2013). Thus, importing such a limitation would not be

further justified.

        It is true that the specification teaches that some compounds may be a "buffer

component" and some other component of the refold buffer. Exemplary "buffer component"

compounds include arginine-based buffers, tris-based buffers, and CHAPS. 8 Arginine and tris

salts are each defined as "protein stabilizers," id. at 5 :61-62, and CHAPS is a listed "aggregation

suppressor." Id. at 5:52. And, by example, one "refold buffer comprises arginine, urea, glyercol,

cysteine, and cystamine." Id. at 15: 15-18. In this example, arginine could function both as the

aggregation suppressor and buffering component. See id. at 4:45-51. But unless the specification

indicates that the claims are to be limited to specifically disclosed embodiments, the Court will

not so limit the claim scope. See Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327-28

(Fed. Cir. 2002) ("Absent such clear statements of scope, we are constrained to follow the

language of the claims, rather than that of the written description.") (citing SRI Int 'l v.

Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985)). Here, the specification

indicates that the "arginine, urea, glyercol, cysteine, and cystamine" refold buffer is only "one

embodiment" and "the composition of an [sic] refold buffer will vary with the protein being

purified." '997 Patent at 15:14-18. The specification broadly discloses various compounds that


8
 The CAS Registry Number, which is a unique numerical identifier for chemical substances, for CHAPS is 75621-
03-3. See Common Chem., Am. Chem. Soc'y, http://www.commonchemistry.org/Chemica1Detail.aspx?ref=75621-
03-3 (last visited Nov. 15, 2018). CHAPS is also known as 3-[(3-Cholamidopropyl)dimethylammonio]-1-
propanesulfonate. Id.

                                                    - 19-
could be denaturants, aggregation suppressors, protein stabilizers, and redox components. Id. at

2:43-60. The claim states that a solution containing only one of these compounds could be a

"refold buffer," and not all of the listed compounds have the ability to maintain pH.

       In summary, Amgen's own expert explains that a "buffer" can refer generally to solutions

used in biochemical applications regardless of their ability to maintain pH. The language of the

claim itself lists four components that, in combination or individually, can comprise a "refold

buffer." A "buffer component," which is the only component that is described in the

specification based on its function/ability to maintain pH, is not among the claimed components.

Thus, there is no basis to limit a "refold buffer" to "pH buffered" solutions.

           c. Conditions to Refold into Biologically Active Form

       Mylan also accuses Amgen of seeking to import an unjustified functional limitation into

the claim by requiring that the resulting solution "provid[ e] the conditions for the protein to

refold into its biologically active form." Amgen argues that this construction "make[s] clear that

the refold solution fulfills its purpose in the invention[.]" (Amgen Reply Br. at 12) (citing '997

Patent at 12:29-32). The Court does not agree. This limitation appears nowhere in the claim

language and Amgen's cited passage from the specification discusses the importance of

denaturing the inclusion bodies so that the protein "can be extracted and refolded into a

biologically active form." '997 Patent at 12:29-32. Though this could be read as suggesting that

the refold solution must provide appropriate conditions for the protein to be refolded into its

biologically active form, this is too vague of an example and insufficient support to import such

a limitation into the disputed term when no such limitation appears in the claim language.

       In sum, the Court concludes that Amgen's proposed additional limitations are

inappropriate and will not be imported into this disputed term. However, the Court does not



                                                - 20-
agree with Mylan in that no construction of this term is necessary because adopting the plain

language of the term would not settle the "fundamental dispute regarding the scope" of this term.

02 Micro, 521 F.3d at 1362. In particular, solely adopting the plain language of the claim would

not make clear that "the solubilization solution" in this term must refer to the particular

"solubilization solution" recited earlier in the claim, and that "refold buffer" is defined explicitly

in the claim and need not be a pH-buffered solution. Thus, the Court will construe the term in a

manner that would reflect a skilled artisan's understanding of the term in light of the claims and

specification of the '997 Patent, and in a manner that also settles the dispute between the parties

regarding this term's scope. See Exxon Chem. Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553,

1555 (Fed. Cir. 1995) ("[T]he trial judge has an independent obligation to determine the meaning

of the claims, notwithstanding the views asserted by the adversary parties.").

       As explained in detail above, the Court concludes that "the solubilization solution" in this

disputed term must be the same solubilization solution described and utilized in Step (a) of

Claim 9. Amgen's proposed construction would allow for any solution that comprises one or

more of the enumerated components of a "solubilization solution" to be considered "the

solubilization solution," which is contrary to the use of the word "the" in the claim language and

not supported by the specification. But, the Court does not believe that simply adopting the plain

language "the solubilization solution," as Mylan suggests, would sufficiently settle the parties'

dispute. The term "solubilization solution" does not have a plain meaning outside of the '997

Patent; it is defined explicitly in Step (a) of Claim 9. The Court agrees with Mylan insofar as

"the solubilization solution" in the disputed term means just that-the "solubilization solution"

as defined earlier in the claim. But the parties also disputed whether a "solubilization solution"

that had some components removed (or added) would still be considered "the solubilization



                                                - 21-
solution" in the disputed term. As the Court explained, a subsequent reference to "the

solubilization solution" must refer to a particular solubilization solution, so components of the

utilized solubilization solution cannot be removed. The Court will adopt a construction that

makes this resolution of the parties' dispute explicit: in the disputed term, "the solubilization

solution" shall be construed as "the solubilization solution utilized in Step (a) of Claim 9." 9

         For similar reasons, the Court will construe "refold buffer" in the disputed term in a

manner that explicitly resolves the parties' dispute. Amgen's proposed construction would add

the limitation that a "refold buffer" must be a pH-buffered solution. As the Court explained, this

additional limitation is not compelled by the specification nor supported by the claim language.

However, adopting the plain language of the term would not resolve the parties' dispute because

a "refold buffer" could be a pH-buffered solution. Thus, the Court's construction of the term

makes explicit what a plain reading of the claims supports-a "refold buffer" is a solution that

comprises one or more of the components listed in the language of the claim but need not

necessarily contain a buffering component or have the ability to buffer pH.

         For the foregoing reasons, the term "forming a refold solution compnsmg the

solubilization solution and a refold buffer" shall be construed as "forming a solution comprising

the solubilization solution utilized in Step (a) of Claim 9 and a solution comprising one or more

of a denaturant, an aggregation suppressor, a protein stabilizer, and a redox component."




9
 The Court expresses no opinion at this time as to whether Step (a) and Step (b) of Claim 9 must be performed in a
specific order. This issue was not briefed, or otherwise placed into controversy, by the parties. See Vivid Techs., 200
F.3d at 803 ("[O]nly those terms need be construed that are in controversy, and only to the extent necessary to
resolve the controversy.").


                                                         - 22-
        2. "applying the refold solution to a separation matrix"

                 Amgen's Proposed Construction: applying the refold solution to
                 a separation matrix without intervening steps of dilution,
                 centrifugation, dialysis, or precipitation 10

                 Mylan's Proposed Construction: applying the refold solution to a
                 separation matrix without removing components or diluting the
                 refold solution

        This disputed term appears in Step (c) of Claim 9 of the '997 Patent. The Sandoz court

construed a similar term in the '878 Patent. Simply put, Amgen and Mylan are rehashing the

same contentions that Amgen and Sandoz quarreled over in the Northern District of California,

2016 WL 4137563 at *12-13, namely, whether the term allows for the removal of components

of the refold solution after refolding but prior to applying the refold solution to the separation

matrix. 11 The term construed by the Sandoz court included the word "directly" immediately

before "applying" but was otherwise identical. This, according to Amgen, is not an immaterial

difference between the two terms. Mylan's proposed construction is the verbatim construction

adopted by the Sandoz court. Id. at * 12.

        As a preliminary matter, the text of Claim 9 of the '997 Patent is plainly broader than the

corresponding claim of the '878 Patent that was construed by the Sandoz court because the '878

Patent claims "directly applying the refold solution to a separation matrix" rather than just

"applying the refold solution to a separation matrix." Compare '878 Patent at 22:21-23 with

'997 Patent at 22:51-53. And, the present dispute cannot be determined simply by consulting the

plain meaning of the term "applying." Both applying a solution without removing components or



10
  Amgen initially proposed a construction that would have limited this term to column chromatography techniques.
Amgen conceded in its Reply brief that it would strike that limiting language. (Amgen Reply Br. at 20, ECF No.
114). This language therefore reflects that concession.

11
   Here, as in Sandoz, both parties agree that "the patent teaches a method of purification that does not require
dilution ofthe refold solution." Sandoz, 2016 WL 4137563 at *12.

                                                     - 23-
performing intermediate processing steps as well as applying a solution after some processing

steps would fall within the plain meaning of the term. Thus, the specification and other evidence

must be examined. Phillips, 415 F.3d at 1314.

               a. Prosecution History Disclaimer

       Both Amgen and Mylan assert that the prosecution history of the '878 and '997 Patents

supports their respective proposed constructions. Indeed, the prosecution history of the '878

Patent was a key consideration in the Sandoz court's decision. The Sandoz court concluded that

"directly" in the context of "directly applying," must mean that there are no intermediate steps

between protein refolding and purification in part because the patentee, during prosecution of the

'878 Patent, distinguished a prior art reference by emphasizing that the prior art method required

specific intermediate processing steps prior to applying the refold solution to a separation matrix.

2016 WL 4137563 at *13. To clarify this point, the patentee amended the '878 Patent's claim to

include the word "directly." Id. Mylan argues that Amgen equated "applying" and "directly

applying" during the prosecution of the '878 Patent, thereby disclaiming "applications" of the

refold solution to the separation that are not "direct applications." In Mylan's view, this

commands that the Sandoz court's construction of "direct applying" is binding on this Court's

construction of "applying."

       Prosecution history disclaimer applies "where the patentee has unequivocally disavowed

a certain meaning to obtain his patent" and "narrows the ordinary meaning of the claim

congruent with the scope of the surrender." Omega Eng'g, Inc. v. Raytek Corp., 334 F.3d 1314,

1324 (Fed. Cir. 2003). Disclaimers made during the prosecution of parent patent applications can

apply to later-filed child applications, even if the child applications are filed with broader claims.

Hakim v. Cannon Avent Grp., PLC, 479 F.3d 1313, 1317-18 (Fed. Cir. 2007); see also Wang



                                                - 24-
Labs., Inc. v. Am. Online, Inc., 197 F.3d 1377, 1383-84 (Fed. Cir. 1999) (applying prosecution

history disclaimer to a continuation-in-part application because the arguments giving rise to the

disclaimer concerned common subject matter of the parent application and the later-filed

continuation-in-part application). Such a disclaimer can be rescinded, but this rescission must

appear "sufficiently clear[ly]" in the prosecution history "to inform the examiner that the

previous disclaimer, and the prior art that it was made to avoid, may need to be revisited."

Hakim, 479 F.3d at 1318. But, "[i]n general, a prosecution disclaimer will only apply to a

subsequent patent if that patent contains the same claim limitation as its predecessor." Regents of

Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 943 (Fed. Cir. 2013) (collecting cases).

       The '997 Patent issued from a divisional application of U.S. Patent Application No.

12/822, 990, which eventually issued as the '878 Patent. The relevant prosecution history of these

two patents is as follows. During prosecution of the '878 Patent, the examiner rejected Claims 9-

15 and 17-20 under 35 U.S.C. § 102(b) as being anticipated by U.S. Patent No. 7,138,370 (the

'"370 Patent"). ('878 Patent File History Excerpt at 10-11, ECF No. 102-10). The patentee

argued that the '3 70 Patent "teaches . . . that the refolded protein is subject to dialysis,

precipitation, and centrifugation" and thus "differs markedly from the direct application of refold

solution to the separation matrix." (Id.) (citing '370 Patent at 76:51-59). In other words, the

patentee made clear that if the refolded protein is "subject to dialysis, precipitation, and

centrifugation" then it has not been "directly applied." The examiner maintained the rejection

because "[ t]he claims [were] not limited to a method requiring direct application of refold

solution to the separation." ('878 Patent Office Action at 7, ECF No. 102-11). In response, the

patentee amended Claim 9 to add the word "directly" preceding "applying" to clarify that, for the




                                               - 25-
'878 Patent, the claims were only claiming direct applications of the refold solution. (See '878

Patentee Response at 7, ECF No. 102-12). This amended claim issued.

       The patentee made similar, but broader, arguments in response to the examiner's§ 102(b)

rejection during the prosecution of the '997 Patent. Claims 9-15 and 17-20 of the '997 Patent

were also initially rejected under 35 U.S.C. § 102(b) as being anticipated by the '370 Patent.

('997 Patent File History Excerpt at 8-9, ECF No. 101-2). The patentee argued that the '370

Patent did not anticipate the claims as written because it "does not recite forming a refold

solution and applying the refold solution to a separation matrix" and, conversely, only "recites

that the refolded protein is subject to dialysis, precipitation, and centrifugation" prior to loading

the solution onto a column. (Id. at 22). The examiner's rejection was then "withdrawn in light of

applicant's arguments thereto." (Id. at 28). The patentee explicitly argued while prosecuting the

'997 Patent that "applying" (rather than "directly applying") the refold solution does not include

the steps of "dialysis, precipitation, and centrifugation" and unequivocally disavowed this claim

scope. Omega Eng'g, 334 F.3d at 1324. The issue is whether the term should be further limited.

       The specifications of the '878 and '997 Patents are essentially identical. The claims at

issue differ by only one word-"directly." But, this difference is a crucial one. Mylan essentially

asks the Court to write in the word "directly" to the '997 Patent's claim whereas that term was

explicitly part of the claim language when the Sandoz court construed the disputed terms in the

'878 Patent. "[T]he doctrine of prosecution disclaimer generally does not apply when the claim

term in the descendant patent uses different language." Ventana Med. Sys., Inc. v. Biogenex

Labs., Inc., 473 F.3d 1173, 1182 (Fed. Cir. 2006). The subject matter of the two patents may be

the same, but the claim scope and language are not.




                                                - 26-
       Hakim is a close factual analog to the instant case, but there a crucial difference in the

prosecution history of the patents here. In Hakim, the patentee distinguished the prior art for a

drinking device by clarifying that an "opening" in its claimed device was a "slit," and this feature

distinguished the device over the prior art. 4 79 F .3d at 1316. The patentee then received a notice

of allowance for the claims that claimed a "slit" rather than an "opening." Id. Sometime

thereafter, the patentee filed a continuation application that substituted "opening" for "slit" in the

claims, filed along with an attorney letter stating that the patentee intended to broaden the claims.

Id. The claims issued without rejection. Id. The Federal Circuit held that the patentee had

disclaimed "openings" that were not "slits" based on the arguments presented in the parent

application, notwithstanding the patentee's intention to broaden the claims, because there was no

"further prosecution" of the broader claims. Id. at 1317.

       This situation is different insofar as there was further prosecution on the broader patent

claims of the '997 Patent. The patentee, during prosecution of the '878 Patent, amended the

rejected claim to add the term "directly" in order to clarify that the '878 Patent was only claiming

direct applications of the refold solution. This amendment secured issuance of the patent. The

'997 Patent did not have this limitation. Continuing patent applications may be utilized in order

to pursue broader claims. See Symbol Techs., Inc. v. Lemelson Med., Educ. & Res. Found., 422

F.3d 1378, 1385 (Fed. Cir. 2005). The examiner referenced the same prior art reference, the '370

Patent, but in the '997 Patent prosecution, the patentee was able to successfully argue for a

broader scope for the term "applying" and no amendment was necessary. Unlike in Hakim, the

examiner evaluated and considered arguments for a broader claim scope rather than issuing the

claims without comment. The patentee disclaimed the intermediate steps of "dialysis,

precipitation, and centrifugation" during the prosecution of the '997 Patent, but nothing more.



                                                - 27-
Disclaimer based upon statements made during patent prosecution is limited to the scope of the

surrendered claim scope. Omega Eng'g, 334 F.3d at 1324.

               b. Intrinsic Evidence

       The specification speaks to the advantages of applying the refold solution directly to the

separation matrix without engaging in intermediate processing steps. But, what is claimed is

"applying" the refold solution, not "directly applying" the solution. "The patentee is free to

choose a broad term and expect to obtain the full scope of its plain and ordinary meaning unless

the patentee explicitly redefines the term or disavows its full scope." Thorner, 669 F.3d at 1367.

       The '997 Patent teaches that direct application of the refold solution to the separation

matrix, i.e., without removing components of the refold solution, is advantageous over prior art

methods that require the removal of components or other intervening steps between refolding

and application to the separation matrix. '997 Patent at 4:60-5:6. This stated preference alone is

an inadequate justification to apply a limiting construction. There is a "high bar to finding

disavowal of claim scope through disparagement of the prior art in the specification." Openwave

Sys., Inc. v. Apple Inc., 808 F.3d 509,517 (Fed. Cir. 2015). That bar has not been met here. The

specification describes at least one embodiment wherein intermediate steps are performed on the

refold solution prior to its application to the separation matrix. '997 Patent at 20:56-62

(describing how a sample of the refold solution was filtered to remove particulates prior to its

application to the separation matrix); id. at 19:63-66 (similar). In contrast, "dilution" is much

more consistently disparaged in the specification. It is described as "time-consuming and

resource-intensive" and that "[t]he disclosed method eliminates the need for such a dilution

step." Id. at 12:45-50. Conversely, the '997 Patent states that only that it as an "advantage" to

directly apply the solution containing the refolded protein to the separation matrix "without the



                                               - 28-
need for diluting or removing the components of the solution required for refolding the protein."

Id. at 15:50-55. 12 Even ifit is an "advantage" to do so, it is not a required feature of the claimed

invention. The cited portions of the specification that disclose intermediate filtration steps belie

an assertion to the contrary.

        On a final note, it has been discussed that the '878 and '997 Patents share a materially

identical specification and many common claim terms. When this is so, claim terms should be

interpreted "consistently across all asserted patents." Sightsound Techs., 809 F.3d at 1316.

Though Sightsound was in the context of two related patents asserted in a single appeal, the

Court understands this as a statement of a general preference of claim construction. If "applied"

were given the same construction as "directly applied" in the Sandoz case, it would necessarily

render "directly" superfluous in the context of the '878 Patent. Such constructions are

disfavored. See Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005)

("A claim construction that gives meaning to all the terms of the claim is preferred over one that

does not do so."). Amgen's proposed construction gives effect to the disparate claim language

between the '997 Patent and the '878 Patent. Mylan's does not.

        For the foregoing reasons, "applying the refold solution to a separation matrix" shall be

construed as "applying the refold solution to a separation matrix without intervening steps of

dilution, centrifugation, dialysis, or precipitation."




12
   The Court also notes that Mylan's proposed construction-"without removing components of ... the refold
solution"-is broader than the above cited passage, which limits the removed components to those "required for
refolding the protein." The "refold solution" may contain many other components besides those "required for
refolding the protein." '997 Patent at 22:44-50.

                                                   - 29-
        3. "under conditions suitable for the protein to associate with the matrix"

               Amgen's Proposed Construction: under conditions suitable for
               protein to have specific reversible interactions with a separation
               matrix in order to effect the separation of protein from its
               environment

               Mylan's Proposed Construction: under conditions suitable for
               the protein to be purified to bind to the matrix

                (alternatively, plain and ordinary meaning)

       This term also appears in Step (c) of the '997 Patent. Amgen conceded at oral argument

that "associate" is synonymous with "bind." (Hearing Tr. at 114:6-22, ECF No. 160). The

Sandoz court, after a thorough analysis of the '878 Patent's claim language and specification,

reached the same conclusion. 2016 WL 413 7563 at * 16-17. This Court agrees. The specification

of the '997 Patent equates "associat[ing]" with "binding" in several instances. See, e.g., '997

Patent at 16: 1-4 ("After the protein of interest has associated with the separation matrix the

separation matrix is washed to remove unbound protein, lysate, impurities and unwanted

components of the refold solution."); id. at 16:19-26 ("After the separation matrix with which

the protein has associated has been washed ... The protein of interest can be eluted using a

solution that interferes with the binding of the adsorbent component of the separation matrix to

the protein.") (emphasis added).

       The remaining dispute is how to construe "the protein" in the disputed term. Amgen

argues this protein can be any "protein expressed in a non-mammalian expression system."

(Amgen Opening Br. at 16-17). Amgen argues that the patentee has chosen to broadly define

"protein" to mean "any chain of at least five naturally or non-naturally occurring amino acids

linked by peptide bonds," '997 Patent at 6:8-11, and thus "the protein" should not be limited to a

specific protein.



                                               - 30-
       The Court agrees with Amgen insofar as "protein" was explicitly defined by the patentee,

and in the Court's estimation, was defined quite broadly. But, while this definition may "carr[y]

forward to the meaning of "protein" in the claims," (Amgen Opening Br. at 17), this does not

settle the issue in this disputed claim term. The parties are not disputing what "!! protein" is in

the context of the '997 Patent, but rather what "the protein" is in the context of this disputed

claim term. Antecedent basis commands the conclusion that "the protein" must refer to "a

protein expressed in a non-mammalian expression system," as that is the only instance in Claim

9 where the word "protein" is introduced with an indefinite article. Wi-LAN, 811 F.3d at 462

("Subsequent use of the definite articles "the" or "said" in a claim refers back to the same term

recited earlier in the claim."). But, more particularly, "the protein" must refer to "the protein to

be purified."

       The word "protein" is preceded by "the" in every mention of "protein" in Claim 9

following its introduction in the claim's preamble. This language is fatal to Amgen's proposed

construction. Amgen's construction literally writes out "the" from the claim language. That is,

under Amgen's construction, the claimed method is satisfied when the refold solution is applied

to a separation matrix under conditions such that any "chain of at least five naturally or non-

naturally occurring amino acids linked by peptide bonds" may associate with the matrix. The

plain language of the claim is not so broad. Moreover, a disputed claim term must be construed

in the context of the entire claim. Phillips, 415 F.3d at1314 ("[T]he context in which a term is

used in the asserted claim can be highly instructive."). Amgen's construction makes little sense

when read in the context of the entire claim. The stated purpose of the claimed method, in the

claim preamble, is to "purify[] a protein expressed in a non-native limited solubility form in a

non-mammalian expression system." '997 Patent at 22:36-38. Each of the steps of the claimed



                                               - 31-
method drives toward that goal, and the steps do so by explaining how "the protein" (which must

be the protein introduced in the preamble) is manipulated. Id. at 22:39-55 (explaining how the

protein is solubilized, loaded onto a separation matrix, washed, and eluted). As such, the

preamble gives "life, meaning, and vitality" to the claims and "has the import that the claim as a

whole suggests for it." Bell Commc 'ns Research, Inc. v. Vita/ink Commc 'ns Corp., 55 F.3d 615,

620-621 (1995) (quoting Kropa v. Robie, 187 F.2d 150, 152 (C.C.P.A. 1951)). The claim loses

meaning without such a consideration, as all of the steps in Claim 9 describe how a protein is

purified.

        The Court notes that the claim language is not limited to purifying a particular protein.

That is, in the Court's view, the claim is broad enough to cover a method that is capable of

purifying more than one type of protein. But it is clear from reading this disputed term in the

context of the claim and specification that "the protein" must refer to "the protein to be purified,"

whatever that protein may be. For the foregoing reasons, the Court concludes that "under

conditions suitable for the protein to associate with the matrix" shall be construed as "under

conditions suitable for the protein to be purified to bind to the matrix."

        4. "washing the separation matrix"

               Amgen's Proposed Construction: applying a solution to the
               separation matrix, which application has the effect of removing
               unbound protein, lysate, impurities, and unwanted components of
               the refold solution from the separation matrix while preserving
               interactions between the protein and the separation matrix

               Mylan's Proposed Construction: applying a solution to remove
               unbound protein, lysate, impurities, and unwanted components of
               the refold solution from the separation matrix while preserving
               binding of the expressed protein

               (alternatively, plain and ordinary meaning)




                                                - 32-
           This term appears in several claims of the '997 Patent, including Step (d) of Claim 9. The

Court has already concluded that "associate" is synonymous with "bind" and that "the protein"

refers to "the protein to be purified." The parties appear to agree on the remaining construction

of this term. Thus, the term "washing the separation matrix" shall be construed as "applying a

solution to remove unbound protein, lysate, impurities, and unwanted components of the refold

solution from the separation matrix while preserving binding of the protein to be purified."

           5. "eluting the protein from the separation matrix"
                    Amgen's Proposed Construction: applying a solution to the
                    separation matrix, which application has the effect of reversing the
                    interactions between the protein and the separation matrix 13

                    Mylan's Proposed Construction: applying a solution that
                    reverses the binding of the purified protein to the separation matrix

                    (must occur after the "washing the separation matrix" step)

                    (alternatively, plain and ordinary meaning)


           This term also appears in several claims of the '997 Patent and follows the "washing"

step described above as the final step of Claim 9. As discussed, "associate" is synonymous with

"bind," the process is not limited to column chromatography, and "the protein" means "the

protein to be purified." The remaining question is whether this term should be construed to

necessarily occur after the washing step. 14 Amgen does not contend that the elution step can

occur before the washing step, rather, their argument is that the steps can occur simultaneously

(at different points) within a column. (Amgen Reply Br. at 25-26). The claim itself does not state

that the listed steps must occur in a particular order. When this is so, "the steps are not ordinarily


13
   Once again, Amgen initially proposed a construction that would have limited this term to column chromatography
techniques. Amgen conceded this limitation in its Reply brief by striking this limiting language. (Amgen Reply Br.
at 27). This language therefore reflects that concession.

14
     This is an issue on appeal in the Sandoz case. (Amgen Appeal Br. at 3).

                                                          - 33-
construed to require one." Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323,

1342 (Fed. Cir. 2001 ). But, "a claim requires an ordering of steps when the claim language, as a

matter of logic or grammar, requires that the steps be performed in the order written, or the

specification directly or implicitly requires an order of steps." Mformation Techs., Inc. v.

Research in Motion, Ltd., 764 F.3d 1392, 1398-99 (Fed. Cir. 2014) (quoting TALtech Ltd. v.

Esque! Apparel, Inc., 279 F. App'x 974, 978 (Fed. Cir. 2008)) (internal quotation marks

omitted).

       The Court agrees that the specification teaches that eluting cannot occur before washing

begins. E.g., '997 Patent at 16: 19-24 ("After the separation matrix with which the protein has

associated has been washed, the protein of interest is eluted using an appropriate solution ... ").

Relatedly, the specification teaches that the purpose of the washing step is "to remove unbound

protein, lysate, impurities and unwanted components of the refold solution," id. at 16:2-4, and

the pH range of the wash buffer is "chosen to ... preserve protein binding." Id. at 16:13-14. The

elution solution, on the other hand, "interferes with the binding of the adsorbent component of

the separation matrix to the protein." Id. at 16:24-28. The elution thus cannot begin before the

washing step, as the elution step is meant to interfere with a protein's bond to the separation

matrix, which the washing step is meant to preserve. There would be no bond for the wash buffer

to "preserve" if the elution step occurred prior to the washing step. (Georgiou Dec. , 144, ECF

No. 111-3).

       However, the Court does not agree that the claim discloses "a natural, logical order of

steps" that requires that the elution step occur after washing has been completed. It would make

logical sense that the protein cannot be eluted prior to the washing step, as various contaminants

would also be eluted with the protein of interest and would compromise the protein purification



                                               - 34-
process. But, given that elution can occur in a gradient fashion, e.g., '997 Patent at 20:63-21 :3,

or that additional washing and elution steps may be necessary to fully purify a protein, id. at

16:36-38, there is nothing in the specification that would limit the order of steps such that all

washing must be completed before any elution begins. In fact, the specification suggests that the

opposite is true-some washing can occur after elution begins, and may be necessary to

completely purify the protein. More importantly, the specification teaches that an exemplary

embodiment of the invention can be carried out in a "column format." E.g., id., at 16:56-67.

Column chromatography separation techniques are well-known in the art, id. at 16:59-60, and

according to Amgen's expert, those of ordinary skill in the art would understand that a column is

not allowed to "run dry" at any time during the process. (Willson Dec.   1 108). In other words, at
given points in the column, "washing" and "eluting" will occur simultaneously within the

column. For example, the elution solution can be introduced to the top of the column as the

washing buffer continues to flow downward through the separation matrix. Importantly, there is

nothing in the claims nor the specification that would require that the washing and eluting steps

could not occur simultaneously within a separation matrix, and thus adopting a construction that

would necessitate that the steps be performed in a certain order as completely distinct steps

would be unjustified.

       For these reasons, the Court concludes that Mylan's proposed construction 1s too

restrictive to adopt. However, the specification and logic dictate that the elution step cannot

begin prior to the washing step beginning. Accordingly, the Court concludes that "eluting the

protein from the separation matrix" shall be construed as "applying a solution that reverses the

binding of the purified protein to the separation matrix" and that this step cannot begin before the

washing step begins.



                                               - 35-
The '707 Patent

       The '707 Patent is entitled "Process for Purifying Proteins" and issued on September 25,

2012. Amgen is the current assignee. The patent generally discloses a protein purification

process utilizing hydrophobic interaction chromatography (HIC).' 707 Patent at 1: 13-15. HIC

techniques purify proteins on the basis of hydrophobic interactions between hydrophobic regions

of the targeted proteins and hydrophobic regions of a separation matrix. Id. at 1:36-39.

Purification processes utilizing HIC techniques are well-known in the art. See generally id. at

1:46-51. The '707 Patent describes a process wherein the targeted proteins are dissolved in a

mobile (or solution) phase that contains a salt buffer, and various contaminants, other proteins,

and cellular debris that are to be removed from the solution. Id. at 3:53-61. The mobile phase

flows past a stationary phase, which contains a separation matrix, within the column. Id. As the

mobile phase flows past the stationary phase, regions of the targeted proteins in the mobile phase

interact with regions of the stationary phase and separate out of the solution. Id. The salt within

the mobile phase is utilized to expose the hydrophobic regions of the proteins to encourage the

interactions between the proteins and the stationary phase. Id. at 1:41-46. "Dynamic capacity"

refers to the "maximum amount of protein in solution which can be loaded onto a column

without significant breakthrough or leakage of the protein into the solution phase of a column

before elution." Id. at 3:65-4:3. The '707 Patent teaches a process wherein a protein, first salt,

and a second salt in solution are loaded onto a HIC column such that the dynamic capacity of the

column is increased. Id. at 1:66-2:3, 2:39-43. By increasing the dynamic capacity, this process

can decrease the number of cycles needed to purify a protein, thereby saving time and resources.

Id. at 2:42-46. All of the disputed terms appear in Claim 1 of the '707 Patent.




                                               - 36-
       1. "such that the dynamic capacity of the column is increased for the protein"

               Amgen's Proposed Construction: such that the dynamic capacity
               of the hydrophobic interaction chromatography column for the
               protein that is achieved by using a combination of a first salt and a
               second salt, each at a reduced concentration compared to the
               concentration of either salt when used alone, is greater than the
               dynamic capacity of the column for the protein that is achieved by
               using a single salt at a higher concentration

               Mylan's Proposed Construction: plain and ordinary meaning, no
               construction necessary

       Mylan asserts that this term does not require construction beyond construing it as having

its plain and ordinary meaning. The construction of this term is necessary to validity and

infringement analysis. 02 Micro, 521 F.3d at 1361-62. We know this because Mylan has already

alleged that this claim is invalid because it fails the written description requirement of 35 U.S.C.

§ 112. (Invalidity Contentions, ECF No. 106-2). This term was specifically cited. (Id.). Thus, the

Court is required to address its construction.

       The Court concludes that a skilled artisan reading the '707 Patent in its entirety would

understand that an increase in the dynamic capacity of the column through using a salt pair

would be in reference to the dynamic capacity of the column when using a single salt. The

abstract of the '707 Patent explicitly makes this comparison when describing what the "increase"

in dynamic capacity refers to. The specification also teaches that one of the primary advantages

of this invention is that a two salt buffer system will "result[] in decreased number of cycles

required for purifying a batch of protein" because of "an increase in dynamic capacity . . .

compared with the dynamic capacity achieved by single salts." '707 Patent at 2:39-42. Thus, a

skilled artisan would understand that utilizing a two salt buffer system can result in a more

efficient process when compared to single salt systems. Provided examples of specific

embodiments also consistently reference increases in dynamic capacities using salt pairs in


                                                 - 37-
reference to the dynamic capacity achieved using a single salt. See id. at 13:59-64, 14:42-45,

14:61-63.

        Further, the '707 Patent states in several passages that one of the chief features of the

invention is the ability to choose salt pairs in reference to concentrations of single salts, to

decrease the concentration of at least one of the salts, and to thereby increase the dynamic

capacity of the column.'707 Patent abstract; id. at 2:39-43; id. at 5:25-33; see also id. at 12:37-

40. The fact that this feature is described in reference to "the present invention," rather than just

a particular embodiment thereof, is particularly significant. Limitations from the specification are

generally not to be read into the claims. See generally Comark, 156 F.3d at 1186-87. But, "when

a patent [] describes the features of the 'present invention' as a whole, this description limits the

scope of the invention." Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308

(Fed. Cir. 2007). Descriptions using language such as "the present invention includes," "the

present invention is," and "all embodiments of the present invention are" have been found to be

limiting. Luminara Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343, 1353 (Fed. Cir. 2016)

(collecting cases). The '707 Patent uses language in the same vein:

                 The two salt buffers of the present invention result in an increase
                 in dynamic capacity of an HIC column for a particular protein
                 compared with the dynamic capacity achieved by single salts.

        '707 Patent at 2:39-43. Thus, it is plain that "increase in dynamic capacity" in the context

of this invention and the '707 Patent is in reference to the dynamic capacity of the column when

a single salt is utilized.

        A closer question is Amgen' s additional proposed limitation that the comparator is the

dynamic capacity achieved "by using a single salt at a higher concentration" than the

concentration of either of the salts in the salt pair. While the specification is clear that the



                                                - 38-
dynamic capacity of a column using a single salt buffer is a proper comparator for the "increase"

in dynamic capacity when using a two-buffer system, it does not follow that each salt must be

used in a reduced concentration compared to the concentration of either salt when used alone.

The cited portions above from the specification are not so limiting. Further, Table 1 in the '707

Patent cuts against this assertion. See '707 Patent at 13:40-58. The table lists the dynamic

capacity of a HIC column using salt pairs and the dynamic capacity of 0.55 M Citrate, 0.5 M

Phosphate, 0.8 M Sulfate, and 1.2 M Acetate in single salt systems. Most of the listed results for

salt pairs include each salt at a lower concentration than their concentrations when used in a

single salt system. But, two of the entries (0.35 M Phosphate/0.6 M Citrate and 0.3 M Citrate/0.6

M Phosphate) utilized a salt species in a salt pair that was present in a higher concentration than

when used as a single salt. See also id. at 2: 13-15 ("These combinations of salts allow for a

decreased concentration of at least one of the salts to achieve a greater dynamic capacity[.]")

(emphasis added). Even if the '707 Patent suggests that the dynamic capacity of a column can be

increased through using salts in a pair at a lower concentration than the concentration of either of

the salt species alone, it does not state that this is necessary to increase the dynamic capacity of

the column, or that this is a required comparator. The portion below, cited by Amgen, is not to

the contrary:

                According to the present invention a first salt and a second salt are
                selected which have differing lyotropic values. This combination
                of salts acts together to increase the dynamic capacity of the HIC
                column for a particular protein. It has been found according to the
                present invention that each salt in combination can be provided at
                a lower concentration that [sic] the concentration of the salt alone
                to achieve a higher dynamic capacity using a single salt.

       '707 Patent at 5:25-33 (emphasis added). This use of the word "can," despite being

described in reference to "the present invention," clearly indicates that the ability to provide each



                                                - 39-
salt at a lower concentration when paired is optional. Accordingly, the Court will not import such

a limitation. See Intel Corp., 946 F .2d at 836 ("[W]here a specification does not require a

limitation, that limitation should not be read from the specification into the claims.") (emphasis

in original).

         The Court will not construe this term to have its plain and ordinary meaning, as Mylan

proposes, because the word "increase," though it has a plain meaning, must be read in the

context of the claims and specification of the '997 Patent. To determine if there has been an

"increase" in dynamic capacity, there must be some initial dynamic capacity to which the new

dynamic capacity can be compared. This comparator is not within the plain language of the

claim, but it is apparent when the term is read in the context of the entire patent. As explained,

the Court concludes that a skilled artisan would understand that an "increase" in the dynamic

capacity for the protein when using a claimed salt pair would be in reference to the dynamic

capacity of the protein when a single salt is utilized. However, the Court does not believe that the

intrinsic evidence supports the conclusion that a skilled artisan would necessarily understand that

each salt in the salt pair would be provided at a lower concentration than a single salt, as Amgen

proposes. Thus, an intermediate construction is warranted. See Exxon Chem. Patents, 64 F.3d at

1555. For the foregoing reasons, the Court construes "such that the dynamic capacity of the

column is increased for the protein" as "such that the dynamic capacity of the hydrophobic

interaction chromatography column for the protein that is achieved by using a combination of a

first salt and a second salt is greater than the dynamic capacity of the column for the protein that

is achieved by using a single salt." 15


15
   The Court expresses no opinion on whether this claim satisfies the definiteness standard established by Nautilus,
Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014), at this time. A lack of definiteness is an invalidity defense,
id., and an invalidity defense must be proven by clear and convincing evidence. Microsoft Corp. v. i4i Ltd. P 'ship,
564 U.S. 91, 95 (2011). Because of the disparate evidentiary burdens between claim construction and proving

                                                         - 40-
        2. "mixing a preparation containing the protein with a combination of a first salt
           and a second salt"

                  Amgen's Proposed Construction: forming the mobile, or
                  solution, phase, which contains the protein, a first salt, and a
                  second salt

                  Mylan's Proposed Construction: plain and ordinary meaning, no
                  construction necessary

         The term must be construed because the parties have put it into dispute. 02 Micro, 521

F.3d at 1360-63. Amgen proposes a construction that would equate "mobile, or solution, phase"

with "a preparation containing the protein with a combination of first salt and a second salt." The

Court agrees with Mylan in that such a construction would be inappropriate. In this technological

context, the words "mobile" and "solution" phase appear to the Court to have well-established

and understood plain meanings. Mylan and Amgen's respective experts both referred to the

'·mobile phase" of a HIC column as any solution that flows through the column and interacts

with the stationary phase. (Jungbauer Dec.              ~   80, ECF No. 111-1; Willson Dec.              ~   42). The

"mobile phase" need not contain any particular component or solution. (Jungbauer Dec.~ 81).

         "[T]he specification and prosecution history only compel departure from the plain

meaning in two instances: lexicography and disavowal." GE Lighting Solutions, LLC v. AgiLight,

Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014) (citing Thorner v. Sony Computer Entm't Am. LLC,

669 F.3d 1362, 1365 (Fed. Cir. 2012)). And while a patentee may act as her own lexicographer,

the patentee must "clearly set forth a definition" and "clearly express an intent to define the

term." Thorner, 669 F.3d at 1365. The patentee has not met this "exacting" standard here. See

GE Lighting, 750 F.3d at 1309.



invalidity, as well as the somewhat minimal briefing on the definiteness of this claim, the Court declines to
determine whether this claim is definite at this time. The Court does not fault the parties for choosing to focus their
efforts on more pressing claim construction issues in their briefing. The purpose of claim construction is to give
meaning to the claims. The invalidity battles will be fought another day.

                                                        - 41-
       In the Court's view, the '707 Patent specification confirms that the patentee intended for

the term "mobile phase" to retain its plain and ordinary meaning as explained by Drs. Jungbauer

and Willson. The solution that Amgen equates to the "mobile phase"-a preparation containing

the protein, a first salt, and a second salt-is defined as "the protein/buffered salt solution

mixture." '707 Patent at 6:64-66. Had the patentee intended to redefine "mobile phase" to be

limited to solutions of this particular composition, the patentee would have done so at that

instance. To the extent that the '707 Patent supports any departure from the plain and ordinary

meaning of the term, such a departure would not support Amgen's construction. According to the

'707 Patent, "[t]he mobile phase of HIC according to the present invention is the two salt

solution." '707 Patent at 6:41-42. Descriptions of "the present invention" such as this have been

found to be limiting. Luminara, 814 F.3d at 1353.

       Amgen has not identified any portion of the specification (nor has the Court) that

mandates, or even suggests, that the "mobile phase" must contain the protein. In fact, both

Mylan and Amgen's experts appear to agree that there will be applications wherein the mobile

phase applied to the column could not contain the protein. For instance, both experts agree that

the protein may be eluted from the column by decreasing the salt concentration in the mobile

phase. (Willson Dec. ,i,i 51, 56; Jungbauer Dec. ,i 83). The '707 Patent specification confirms

this understanding. '707 Patent at 7:1-3 (explaining that elution "can preferably be accomplished

by decreasing the salt concentration of the buffer"). As explained by Dr. Jungbauer, "[d]uring

elution, the solution applied to the column would not contain protein, as the purpose of elution is

to reverse the binding of the protein to the column." (Jungbauer Dec. ,i 89).

       The parties have also placed into dispute whether this term and the term that follows

("loading the mixture onto a hydrophobic interaction chromatography column") must occur



                                               - 42-
sequentially in the order that they are listed in the claims. To reiterate, method claims do not

ordinarily require that the steps must be performed in a particular order unless such an order is

recited in the claims. Interactive Gift Express, 256 F.3d at 1342. But, if "as a matter of logic or

grammar" the claim "requires that the steps be performed in the order written" or the

specification provides such an implication, then the claim may be limited to a particular order.

Mformation, 764 F.3d at 1398. Unlike the "washing" and "eluting" steps described above in the

'997 Patent, the Court concludes that the "mixing a preparation" and "loading the mixture" steps

must be performed in the order written.

       First, the plain language of the claim supports such a conclusion. The significance of

using "the" in reference to claim terms was discussed above. Here, the first step of the method is

"mixing a preparation containing the protein ... " and the second is "loading the mixture onto a

hydrophobic interaction chromatography column." '707 Patent at 15:8-13 (emphasis added). The

"mixture" is not otherwise defined in the claims, but it is clear from a reading of the patent claim

that "the mixture" refers to the "mixture" formed when "a preparation containing the protein" is

mixed with "a combination of a first salt and a second salt." See id. Because "the" is used to

introduce "the mixture" in its subsequent mention in the second step, it must refer to the mixture

formed in the previous step. Wi-LAN, 811 F.3d at 462.

       This reference makes the situation analogous to Mformation Technologies. There, the

Federal Circuit determined that a method claim claiming a method of remotely managing a

wireless device required that the claimed steps be performed in a specific order. 764 F.3d at

13 99-1400. This was, in part, because one of the steps was "establishing a mailbox for the

wireless device at the server" and subsequent steps were "delivering the command from the

mailbox at the server" and "transmitting the contents of the mailbox." Id. at 1394. The Federal



                                               - 43-
Circuit held that these steps "inherently require an order-of-steps" because "[a]s a matter of

logic, a mailbox must be established before the contents of said mailbox can be transmitted." Id.

at 1399-1400. Function Media, L.L.C. v. Google, Inc., 708 F.3d 1310 (Fed. Cir. 2013), lends

similar support. There, the Federal Circuit construed a patent directed to the creation and

publication of customized electronic advertisements. Id. at 1314-15. One of the disputed terms

was "a computer controller of the computer system processing and publishing the electronic

advertisement." Id. at 1319. In particular, the parties disputed whether "processing" was in

reference to the processing of ads that were already created or if it could also refer to the

processing of raw information to generate new ads. Id. at 1319-20. Analyzing the claim

language, the Federal Circuit determined that "the creation of the ad must happen before the

processing begins" in part because "[t]he claim clearly states that the "processing" is done to the

"electronic advertisement."" Id. at 1320.

       This claim has a similar structure. It clearly states that "the mixture" is what is "load[ed]

onto a hydrophobic interaction chromatography column." '707 Patent at 15:10-13. This strongly

implies that "the mixture" must be formed before it is "load[ed]." As a matter of logic,

something cannot be a "mixture" until its individual components are mixed. And therefore, "the

mixture" cannot be "load[ ed] ... onto a hydrophobic interaction chromatography column" until

after its components are mixed and the mixture is formed. Had the patentee intended that the

mixture be formed within the column or on the separation matrix, the patentee could have listed

the individual components of the mixture (the preparation of the protein and a combination of a

first and second salt) as what is being "loaded." By using "the mixture," the patentee referred to

the mixture formed in the preceding step through the use of a definite article.




                                               - 44-
        The '707 Patent specification confirms this conclusion. Several passages indicate that

"the mixture" of the protein and two salt solution is prepared and then the mixture is loaded onto

the column. See, e.g., '707 Patent at 6:60-66 ("The protein preparation is prepared by

"conditioning" or mixing with the two salt buffered solution ... Next, the protein/buffered salt

solution mixture is loaded onto the column[.]") (emphasis added); id. at 12:52-63 ("This mixture

was the hydrophobic interaction chromatography (HIC) load . . . Then the load mixture was

loaded.") (emphasis added). This is unlike the "washing" and "eluting" steps above because

those terms were two separate and distinct steps that were being performed on the column. As

explained by the Court, there is no limitation that these steps could not occur at different points

within a column at the same time. But here, the product of one step (the mixture) is utilized as

soon as the next step begins (loading the mixture). Necessarily, the mixture cannot be loaded

before it is formed.

       For the foregoing reasons, the Court construes "mixing a preparation containing the

protein with a combination of a first salt and a second salt" as having its plain and ordinary

meaning and that this step must be completed prior to the "loading the mixture" step beginning.

       3. "loading the mixture onto a hydrophobic interaction chromatography column"

               Amgen's Proposed Construction: causing the protein in the
               mobile phase to contact the hydrophobic groups on the matrix

               Mylan's Proposed Construction: plain and ordinary meaning, no
               construction necessary

       The Court has already concluded that "the mixture" refers to the preparation prepared in

the preceding step. The single remaining dispute between the parties in this term is what it means

to "load" the mixture onto a column. Mylan views it simply: "loading" the mixture onto the

column is just "the physical act of introducing the protein salt mixture onto the column." (Mylan



                                              - 45-
Resp. Br. at 48). Amgen, on the other hand, asserts that "loading" is "more precisely and

accurately, causing the protein to contact the [hydrophobic interaction chromatography] matrix

in the column." (Amgen Br. at 27).

           The plain language of the claim does not resolve this dispute. "Loading" has multiple

plain meanings, none of which simply equate the term to "introducing." 16 And, had the patentee

intended to claim the simple action of "the physical act of introducing the protein salt mixture

onto the column," the patentee could have employed any number of words that plainly described

this process. For instance, the claim could have read "pouring the mixture," "introducing the

mixture," "adding the mixture," and the like. The meaning of "loading" in this claim is "not

immediately apparent" and thus the Court will examine the intrinsic evidence to understand how

a skilled artisan would interpret this term. Phillips, 415 F.3d at 1314.

           Amgen provided sufficient evidence from the specification to demonstrate that "load" in

the context of this patent meant more than just introducing the mixture into the column. More

particularly, the specification indicates that "load" specifically refers to interactions of the

protein with the separation matrix. The claim itself is the starting point for claim construction.

Scanner Techs., 365 F.3d at 1303. The word "onto" (rather than "into") suggests that the mixture

must contact the matrix within the column rather than simply being introduced into the top of the

column. The specification supports this construction as well. For example, "dynamic capacity" is

defined as "the maximum amount of protein in solution which can be loaded onto a column

without significant breakthrough or leakage of the protein into the solution phase of a column

before elution. '707 Patent at 3:65-4:3. Thus, the specification teaches that protein that has been

"loaded" is protein that has contacted the matrix of a column and remains on the column as the

solution phase flows out.

16
     See Merriam-Webster, https://www.merriam-webster.com/dictionary/load (last visited Nov. 2, 2018).

                                                        - 46-
         But as the Court stated above, "the mixture" refers to the protein/salt mixture, and not

more generally "the mobile phase." The protein is introduced into the column when "the

mixture" is introduced into it, and thus cannot be "loaded" until at least after "the mixture" is

formed and introduced into the column. For these reasons, the Court construes the phrase

"loading the mixture onto a hydrophobic interaction chromatography column" as "causing the

protein in the mixture to contact the hydrophobic groups on the matrix."

         4. "between about 0.1 M and about 1.0"

                  Amgen's Proposed Construction: approximately 0.1 M to
                  approximately 1.0 M, depending on the characteristics of the
                  particular salt

                  Mylan's Proposed Construction: plain and ordinary meaning, no
                  construction necessary. Alternatively, it should be understood to
                  not encompass concentrations below 0.04 M.

         The parties agree that this claim covers salt concentrations within the 0.1 M to 1.0 M

range, 17 and because the word "about" is used, would also cover concentrations that fell slightly

outside of the range on either the low or high end. See Merck & Co., Inc. v. Teva Pharms. USA,

Inc., 395 F.3d 1364, 1369-70 (Fed. Cir. 2005) (explaining that the ordinary meaning of"about"

is "approximately" and that "about" should be given this meaning unless the patentee clearly

redefines the term in the specification); Quantum Corp. v. Rodime PLC, 65 F.3d 1577, 1581

(Fed. Cir. 1995). Both parties advance additional limitations that are not within the plain

language of the claim. Amgen contends that the construed term must include the limitation

"depending on the characteristics of the particular salt" and Mylan asserts that the construed term

should be understood to not encompass concentrations below 0.04 M.



17
   The Court concludes from reading the disputed term in the context of the entire claim that the second numerical
value (" 1.0") in the disputed term is referring to a concentration of the salt and thus will be construed and analyzed
as" 1.0 M" instead of" 1.0."

                                                        - 47-
         a. Depending on the Characteristics of the Particular Salt

         Amgen points to portions of the specification that state that "[t]he concentration of the

salts used according to the present invention will depend on the characteristics of the particular

salts. "'707 Patent at 6:8-10 (emphasis added). This language is potentially significant.

Luminara, 814 F.3d at 1353 ("When a patentee describes the features of the present invention as

a whole, he implicitly alerts the reader that this description limits the scope of the invention.")

(internal quotations omitted). But even so, importing Amgen's limitation would add confusion

rather than clarity to the claim construction. The plain language of the claim already allows for a

variation in salt concentration, namely, between about 0.1 Mand about 1.0 M. Adding Amgen's

limitation could suggest that the range of permissible salt concentrations itself could vary

depending on the concentration of the particular salt, rather than the salt concentration chosen

within the claimed range. There is no support in the '707 Patent's claim language or specification

to warrant such a reading of the claim, and the Court declines the invitation to import one now.

The claim language is sufficiently clear without Amgen's qualifier.

              a. Prosecution History Disclaimer

         Mylan conceded during the claim construction hearing that it would accede to a claim

construction of about 0.1 M to about 1.0 M without reading in additional qualifiers. 18 But, Mylan

also raised an argument in their briefing and later during the hearing that, based on prosecution

history disclaimer, the claimed range should be understood to not encompass salt concentrations

below 0.04 M. (Hearing Tr. at 260: 16-22). The Court concludes for the reasons that follow that

the term will not be further limited based on prosecution history disclaimer and, consistent with


18
  See Hearing Tr. at 254: 13-16 ("All we are asking, Your Honor, is not to read in additional qualifiers and just
leave it as about. I to 1 without reading in depending on the ... "); id. at 255:3-6 ("lfwe all agree, and it seems like
we do, that there is a range of about .1 to about I, then that settles it in our view. There is no reason to go any further
than that.").

                                                          - 48-
Mylan's concession, expresses no further opinion about the bounds of the claimed range at this

time.

        The meaning of "about" "depends on the technological facts of the particular case" and

thus the use of "about" "avoids a strict numerical boundary to the parameter." Pall Corp. v.

Micron Separations, Inc., 66 F.3d 1211, 1217 (Fed. Cir. 1995). However, as the Pall

Corporation case itself illustrates, a court, in construing disputed claim terms, may determine

whether a particular value would or would not fall within the specified range. Id. at 1217-18

(examining the technological context of the claims at issue and determining that methylene to

amide ratios of 4: 1 did not fall within the claimed range of "about 5: 1 to about 7: l ").

        The specification itself does not provide support to further limit the claimed range.

Mylan's additional proposed limitation-that "about 0.1 M" should be understood to not

encompass concentrations below 0.04 M-is premised on prosecution history disclaimer. The

standards for prosecution history disclaimer were laid out in detail above and will not be

repeated here. It bears repeating, however, that a patentee must "unequivocally" disavow a

"certain meaning to obtain his patent." Omega Eng 'g, 334 F.3d at 1324. "[V]ague or ambiguous"

statements made during prosecution are insufficient for prosecution history disclaimer to attach.

Id. at 1325.

        In a parent application to the '707 Patent, the patentee distinguished a prior art method

that utilized a 0.04 M sodium acetate and 0.04 M sodium phosphate salt pair by stating that this

invention "does not teach or suggest combining the protein to be purified with the particular

combination of two salts, citrate and phosphate salts, at concentrations of between about 0.1 M

and 1.0 M." ('395 Patent File History Excerpt at 8-9, ECF No. 102-5) (emphasis in original). In

this sense, the patentee made an unmistakable representation that, at least for acetate and



                                                 - 49-
phosphate salt pairs, 0.04 M was not "about 0.1 M." Amgen argues that their position is still

sound because this would only affect acetate and phosphate salt pairs, and not the other salt pairs

that the '707 Patent claims.

        Rather than "unequivocally" disclaiming salt concentrations less than 0.04 M for the

claimed salt pairs of the '707 Patent's parent, it appears to the Court that the patentee only

unequivocally disclaimed salt concentrations below 0.04 M for citrate and phosphate salt pairs.

At minimum, it is ambiguous whether the patentee intended that salt concentrations, in a general

sense, less than 0.04 Mare less than "about 0.1 M." And further, the patent claimed only a citrate

and phosphate salt pair. ('395 Patent File History Excerpt at 5). To secure the issuance of that

claim, the patentee would have only needed to surrender concentrations pertaining to those salt

pairs. The Court will not extend the scope of the disavowal beyond what was surrendered in

order to secure the patent. Omega Eng'g, 334 F.3d at 1324 ("[T]he doctrine of prosecution

disclaimer . . . narrows the ordinary meaning of the claim congruent with the scope of the

surrender.").

        Mylan also references the prosecution history of a related European patent, EP No. 1 711

512 Bl, in support of its prosecution history disclaimer argument. 19 The Federal Circuit cautions

against indiscriminate reliance on statements made to foreign patent offices, in part because

patent laws and examination procedures differ from country to country. See AJA Eng 'g Ltd. v.

Magotteaux Int'! SIA, 657 F.3d 1264, 1279 (Fed. Cir. 2011). Statements made to foreign patent

offices during the prosecution of foreign patent applications are "irrelevant to claim

construction" if the statements "were made in response to patentability requirements unique to

[foreign] law." Pfizer, Inc. v. Ranbaxy Labs. Ltd., 457 F.3d 1284, 1290 (Fed. Cir. 2006). The

19
  Amgen is also the inventor of this patent. The European Patent claims priority to PCT Application No.
PCT/US04/23434. This PCT application and the '707 Patent claim priority to the same provisional application, U.S.
Application No. 60/540,587.

                                                     - 50-
context in which the allegedly disavowing statements was made is unclear from the submitted

excerpt of the European patent's prosecution history. (ECF No. 111-19).

       The Court notes that these statements to the European Patent Office might be considered

relevant extrinsic evidence, see Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 858 (Fed.

Cir. 2014), but in the Court's estimation, that question has not been developed in this proceeding.

Thus, the Court expresses no opinion as to the weight or significance of the statements made to

the European Patent Office. More importantly, Mylan conceded at the Markman hearing here

that "[t]here is no reason to go any further," (Hearing Tr. at 255:3-6), than to conclude that this

disputed term does not include the limitation "depending on the characteristics of the particular

salt." The Court agrees. The legal determination of how low "about 0.1 M" can go need not be

further addressed given Mylan's concession, and if it need be addressed at all, it would be more

appropriately addressed after development of the issue in the specific context of this case. Thus,

the term "about 0.1 M to about 1.0" shall be construed as "approximately 0.1 M to

approximately 1.0 M."

       IV.     CONCLUSION

       The Court construes the following disputed terms in the '997 Patent as follows:

"forming a refold solution comprising the          forming a solution comprising the
solubilization solution and a refold buffer"       solubilization solution utilized in Step (a) of
                                                   Claim 9 and a solution comprising one or more
                                                   of a denaturant, an aggregation suppressor, a
                                                   protein stabilizer, and a redox component
"applying the refold solution to a separation      applying the refold solution to a separation
matrix"                                            matrix without intervening steps of dilution,
                                                   centrifugation, dialysis, or precipitation
"under conditions suitable for the protein to      under conditions suitable for the protein to be
associate with the matrix"                         purified to bind to the matrix




                                                - 51-
"washing the separation matrix"                      applying a solution to remove unbound protein,
                                                     lysate, impurities, and unwanted components
                                                     of the refold solution from the separation
                                                     matrix while preserving binding of the
                                                     expressed protein
"eluting the protein from the separation             applying a solution that reverses the binding of
matrix"                                              the purified protein to the separation matrix.

                                                     This step cannot begin before the washing step
                                                     begins.


       The Court construes the following disputed terms in the '707 Patent as follows:

"such that the dynamic capacity of the column        such that the dynamic capacity of the
is increased for the protein"                        hydrophobic interaction chromatography
                                                     column for the protein that is achieved by
                                                     using a combination of a first salt and a second
                                                     salt is greater than the dynamic capacity of the
                                                     column for the protein that is achieved by
                                                     using a single salt
"mixing a preparation containing the protein         mixing a preparation containing the protein
with a combination of a first salt and a second      with a combination of a first salt and a second
salt"                                                salt (plain and ordinary meaning)

                                                     This step must be completed before the
                                                     "loading the mixture" step begins.
"loading the mixture onto a hydrophobic              causing the protein in the mixture to contact
interaction chromatography column"                   the hydrophobic groups on the matrix
"between about 0.1 M and about 1.0"                  between approximately 0.1 Mand
                                                     approximately 1.0 M


       An appropriate Order will issue.




                                                               Mark R. Hornak
                                                               United States District Judge


       Dated:         November 20, 2018

       cc:             All counsel of record

                                                  - 52-
